Earl Warren: Number 54, United States et al, Petitioners, versus Max Powell. Mr. Segal, you may continue your argument.
Bernard G. Segal: Mr. Chief Justice, confronted by the necessity of answering what really amounts to a narrower argument on the other side in two cases so related, I'm wondering whether I might ask for three or four additional minutes beside the 30, I'm allowed.
Earl Warren: Well, I suppose so, but it means summary docketed rule Mr. Segal and if you're really tense for time you may take that much.
Bernard G. Segal: I do so only because of the --
Earl Warren: But I don't want it to be a custom just because we did it the other day with someone, I wish you wouldn't look at it from that point.
Bernard G. Segal: Oh no, I do so only because of the hour devoted to virtually the same cases on the other side.
Earl Warren: Well, they are two different cases, they are two different cases Mr. Segal and normally we expect a man to finish within his time.
Bernard G. Segal: Alright.
Earl Warren: And this has a single issue and it can well be argued in 30 minutes.
Bernard G. Segal: Fine, but I will remember to do so. Now, I will consider that. First, I should like to correct and this is one of my problems, the misapprehension created in the other argument yesterday, Mr. Chief Justice and members of the Court, that there is a simple expedient here that the government can just go to the tax court. Your Honors, will remember that, that was the answer you got form Mr. Begley when you asked the question, that simply isn't so. In the first place, the government can never go to the tax court. The tax court is not available to the government. In the second place, what would happen in the related situation, demonstrates the safeguard that Congress did place on fraud cases because what would happen is the taxpayer would got a 90-day letter. He would then come to the tax court and ask the tax court to stay the assessment. Then the government would have to raise the defense of fraud and the statute expressly says that, then the government has the burden of proving fraud and the rules say it must then set forth all the facts that constitute the fraud. Then it must improve suspicion of fraud, it must then prove fraud. So that as Your Honors can see that government even if allowed to go the tax court under those circumstances never would because it would have to show all the facts and would have a far greater burden. So that simply was on a say, with full deference an erroneous answer to the justices' question. Second I should like to point out, yesterday I said that it was not available to the government in this case, the argument on the affidavit's conclusory statement about over purchases. Since that is not the issue presented for certiorari and it wasn't the issue argued in the District Court. But there's a much more fundamental reason, I should like to refer Your Honors to that argument by the Court, because it really shows what the Courts -- what the Government's concept is of a fair hearing in this case. Because what it means is that the Court believes -- the government believes that all it has to do is file an affidavit, refuse to permit the witness to appear, and on that conclusory statement get relief. Now, Your Honors will remember that in Reisman, this Court held and the government contended the very opposite of that. It said, don't permit the government to be enjoined by the taxpayer because he has the right to a full adversary hearing. Now is that a hearing? You file an affidavit with a conclusory statement, you refuse to produce the witness, isn't cross-examination the first fundamental of a fair hearing? So I say to Your Honors that while the substance isn't available, the argument really points out, the government's view point here that what the Court is a rubber stamp. That when the government comes to the Court for enforcement all the Court can do is say, "Here's an affidavit, you don't have to produce the witness, he doesn't have to be cross-examined." And now Mr. Justice Black to relieve your mind as to the length of the hearings, may I say that I have reviewed all of the cases. In only one case did the hearing exceed a day, because all that's involved is the suspicion of fraud and therefore all that has to be done is to put the agent on and in these cases what has happened is the agent says "Here are my grounds for suspecting fraud." There is usually nothing the taxpayer can do except cross-examine him as to the honesty of whether he is giving answers that are true. On one or two occasions, there was countervailing testimony, in only one case was a day-and-a-half consumed, usually a half day is consumed in all this cases.
Arthur J. Goldberg: So how you can define [Inaudible]
Bernard G. Segal: The only issue --
Arthur J. Goldberg: [Inaudible]
Bernard G. Segal: The issue is whether the government has a reasonable basis for suspecting fraud, whether it can meet this burden relatively slight which is cast upon it. In the relatively few cases out of the 60 million taxpayers, where it wants to allege fraud, whether before it can place on the taxpayer the onus of a fraud examination, it comes into Court and says "Your Honor, we'd like our summons enforced and we'd like it enforced because we have a suspicion of fraud and the reason we suspect fraud is this” and all the cases have used that test for alternatively probable cause except Judge Browning who has used this rational judgment.
Arthur J. Goldberg: [Inaudible]
Bernard G. Segal: Oh Mr. --
Arthur J. Goldberg: [Inaudible]
Bernard G. Segal: It can look into it, but it can institute an examination and as for records just think of what that would mean. That would mean that every taxpayer would be at the mercy of every citizen.
Arthur J. Goldberg: [Inaudible]
Bernard G. Segal: The real question Mr. Justice Goldberg is whether the government has any basis to go into it. I say that a mere letter is not a basis. If the government thinks it's a basis it looks at -- it looks at the kind of house the man lives in from the outside, it tries to get such superficial evidence as it can get, but it can't act and ask the Court to enforce summons. It can issue a summons if it wants to, but if the taxpayer objects, then the Court must have a hearing and there's an obligation on what the government must show and this is what Congress intended to protect against. This is why Congress put on the government the burden of proving fraud. This is why all these cases say you must show a suspicion of fraud. It isn't automatic that the government ought to have the right to examine each citizen for fraud. It's automatic that it has the right to examine each citizen's return and we must remember that, Mr. Justice Goldberg how plenary is the authority of the government in the first three years and it uses this plenary authority. Now to please the Court, as I left the Court yesterday and this is my last point, I thought what could be said to counter the force and the specific facts of the history that I related to Your Honors yesterday of the practices and the decisions under them, certainly, it can't be said that the statute is not clear. Certainly that they're not old. Certainly it can't be said the treasury department has ever asked for an amendment or that Congress has made an amendment and I say it cannot be asserted that the Government has not used this very test and I just quote one case to Your Honors Martin against Chandis back in 1942 where the Court said, "It is appellants, that's government's, contention that the only showing required and we assume also that the only contention required is" and I quote the government's contention, “a showing of probable cause sometimes called reasonable ground for suspicion of fraud.” That's right in the decision of the Court. Therefore, the only possible confusion that might result this from language used in cases, and I discount the Second Circuit for the moment, where the holdings are contrary to some of the language. In older cases where they talk about the Fourth Amendment where the taxpayer raises the defense of fraud. In newer cases, few of them where they talk about Oklahoma Press and Morton Salt, which Your Honors will recall is a case -- are cases where there were challenges under -- constitutional challenges under Fourth and Fifth Amendment, where it was assumed that the statutory authority existed. For example, in the first part of De Masters, and that's the only one I can say to Your Honor Judge Browning's case, there is language in which he rejects probable cause as a test citing Oklahoma Press and Morton Press. But then what does he go on to do? First, he shows the difference in the authority of the commissioner in the three years and thereafter. Second, he goes on to show the -- that after the bar the burden had shifted. Third, he just demonstrates the dichotomy of 7605 (b) showing that there are two distinct prohibitions, and the first, no one necessary investigation is mandatory is the word he uses and then he establishes his test. That reminds me if Your Honors please, of Mr. Justice Jackson's favorite quotation from Byron and Julia saying, she never would consent, consented because eventually what he holds is and I quote him, "The decision to investigate a innate of that purpose, namely to ascertain whether a suspicion of fraud is present, was in fact reached as a matter of rational judgment based on the circumstances of particular case” which wipes out the language as it does in the other cases. Now, Your Honors --
Arthur J. Goldberg: [Inaudible]
Bernard G. Segal: Oh, absolutely but he couldn't -- he just be out just like that Your Honor. The authority is plenary and the Court has said again and again that's why you don't have one case. Not one reported case in which a taxpayer came in.
Arthur J. Goldberg: [Inaudible]
Bernard G. Segal: Oh, no, no. They could come before couple of a hundred District Courts. They needn't wait for this Court to decide it, just you haven't decided that these cases but they're here. Now Your Honor, I just want to finish with this, if it pleases the Court. This is one of the only two cases in the whole history of the statute where the Court is being asked to enforce a summon in which the only averment is a conclusory averment in an affidavit, the witness being refused to appear.
Justice Bernnan: [Inaudible]
Bernard G. Segal: Under those circumstances that would be adequate proof.
Justice Bernnan: That's what you said [Inaudible]
Bernard G. Segal: That is the kind of proof and it is the kind of proof which it has adduced in all of this cases and if it desires to change it, if it please the Court, it ought to go to Congress to ask the change. I thank Your Honors.
Byron R. White: I think your -- the governments' first point to the Court is that they -- it doesn't need to say anything other than the -- well this material -- these records are material in relevance. You don't need to say that we suspect fraud as we made the investigation and certainly don't have to show in fact. It's just to say there are no statute of limitations on fraud and we can search for fraud anytime, just like that we can search for anything else more than three years and runs to another matter and what's your answer to that anyway? I think there's no statute of limitations on fraud, why shouldn't the government be able to search for fraud anytime, just like it could search for anything else within the three years and not constructed to the Act, the word necessary doesn't make -- it doesn't mean anymore after three years in connection with fraud, does the word necessary means before the three years of everything else?
Bernard G. Segal: Oh, I think that's a very good statement Your Honor of the government's position. It flies in the face of the Congressional purpose from the beginning of our government that when fraud is alleged, the government has a special burden. There is -- are civil rules of procedure, all of the statutes, every time that fraud is alleged by the government, the burden changes. If the government --
Byron R. White: I know, but the Government hasn't alleged anything, so that we don't have to until we've searched and we can go around and search any body's records for fraud at anytime?
Bernard G. Segal: Well, they have alleged. They must allege to come in --
Byron R. White: I say they don't have to, that's the point?
Bernard G. Segal: Well, the point that I make Your Honor is it if you read these statutes and you read their purpose, if you start with 6501 which certainly as the Courts have said marks a demarcation, he can't assess after the three years unless he finds fraud. Now this --
Byron R. White: Exactly, but we can search for it.
Bernard G. Segal: Yes, he can search for it but it shifts the --
Byron R. White: Well, that's all he said, I can search for fraud anytime.
Bernard G. Segal: Yeah.
Byron R. White: And I can assess it anytime I like.
Bernard G. Segal: He can search for it, but when he asked the Court to enforce a summons, then he's got to show the Court some reason for calling on the Court under an adversary hearing in view of the inter-relation of these statutes when Congress put in the provision that there shall be no unnecessary examination, he would have to concede that an examination is unnecessary, if there's no suspicion of fraud. It has to concede that.
Byron R. White: [Inaudible]
Bernard G. Segal: Oh, well Your Honor, I --
Byron R. White: Concede that [Inaudible]
Bernard G. Segal: I don't think he doesn't concede that an examination after the three years is not unnecessary if there is not a suspicion of fraud. He says, as I understand it, that he doesn't have to disclose what his suspicion of fraud is. I don't believe the collector will ever say that he would start an examination after a three-year period unless he had the suspicion of fraud. The real issue here is, whether he can blindly assert that in spite of what this Court has said in the Reisman case as to what the hearing is for, in spite of what these statute say, whether he can say to the Court, you just enforce it on my assertion and I say to Your Honor that over the years that has not been the position the government took, it's for some reason --
Byron R. White: Well I understand that.
Bernard G. Segal: The position that take just in this two cases.
Byron R. White: I understand that, we have dealt with these case before, so I suppose we have to at least look at the statutory language.
Bernard G. Segal: Except I think it is persuasive, if it please the Court, that a whole series of treasury departments and a whole series of administrations that one interpretation of the Act which the Courts have sustained, and that another commissioner suddenly comes in and says, oh I have a different idea, I don't have to show anything, although I wouldn't bring it if I didn't have a suspicion of fraud.
Earl Warren: Very well. Mr. Terris.
Bruce J. Terris: Mr. Chief Justice may it please the Court. Let me restate what the government's position is again. We do take the position, Mr. Justice White that we do not have to suspect fraud. Now as a matter of practice, we don't do that. I indicated yesterday that we don't do random sampling. The service has never done and it wouldn't be very practical to do it.
Byron R. White: But it's certainly consistent with your position here --
Bruce J. Terris: That it could do it.
Byron R. White: To do so.
Bruce J. Terris: That's right. Except for -- it's impractical and I think it would be a burden on taxpayers and we do not do it. Now, our alternative theory is it's enough to have an affidavit saying we suspect fraud and that is of course, what is done in this case. And the problem of whether that issue is now in the case because it wasn't included in the petition I think is hardly a serious one because that exact issue was in our petition and the question in the petition is broad enough to cover it.
Potter Stewart: One thing I don't quite get about your position Mr. Terris is this. You in this case perhaps or maybe it was in the previous case you've conceded that you -- that the hearing, that when you go to the District Court there is a hearing, haven't you?
Bruce J. Terris: That's quite right Your Honor.
Potter Stewart: And I thought you had conceded that implicit in the very meaning of the word hearing is the right to cross-examine.
Bruce J. Terris: I do.
Potter Stewart: And that -- and in this case you wouldn't even put your witness on.
Bruce J. Terris: The point Your Honor, that we're trying --
Speaker: Because that isn't a issue.
Bruce J. Terris: That's right. That's -- you can cross-examine on anything that's an issue, but there -- what is not in issue is whether the government has probable cause. Now, that is an issue then Mr. Segal is quite right then the cross-examination is an order.
Potter Stewart: Yes, I don't think that I -- we need to -- I think to use the phrase probable cause maybe unfortunate because that brings all sorts of Fourth Amendment Constitution.
Bruce J. Terris: Well, he says that it's reasonable basis to suspect, I think is some -- his phrase and if that's an issue whether the government has reasonable basis to suspect then cross-examination is an order. That's our point that there's going to be a full trial if Mr. Segal is correct, that the government has to make a showing. That is the point or one of the points of our case. Now, this argument that the government is asking the Court to be a rubber stamp was made to this Court in the Oklahoma Press case. That exact issue was made, not only in constitutional terms but in statutory terms. This Court rejected it. It said there were great many issues that could be raised. The same kind of issues, the parallel issue as can be raised at the hearing on enforcement proceeding for an Internal Revenue Service summons.
Potter Stewart: It's your position that a self-serving affidavit is sufficient, that you -- that you're under no duty to put your witness on even to -- even for the purpose of his bidding cross-examiner as to whether not he is telling the truth as to the fact that he suspects fraud, is that it?
Bruce J. Terris: Well, our first position is we didn't need the affidavit.
Potter Stewart: I'm not talking about your position.
Bruce J. Terris: Our alternative position; now, Mr. Segal says that this is the first time that's occurred. It is not the first time. The Second Circuit in the Forester case upheld that position of the government. We put on an -- we gave an affidavit, the government was upheld. The Fifth Circuit did the same thing in the Globe Construction Company case. So that this is not the first time. It's at least the third time and in two previous times the government has been successful.
Arthur J. Goldberg: Who was the taxpayer there?
Bruce J. Terris: Yes, Your Honor.
Arthur J. Goldberg: How do you think about [Inaudible]
Bruce J. Terris: Well, Your Honor, I would think that the hearing would be confined to that issue unless he makes some kind of a showing through the agent or through other means, that there is --
Justice Bernnan: But you didn't produce the agent?
Bruce J. Terris: He didn't say that he wanted to prove it was a shake down.
Speaker: I would suppose the answer to that question is very settled. The taxpayer goes [Inaudible]
Bruce J. Terris: Yes.
Speaker: [Inaudible]
Bruce J. Terris: I may say in addition Your Honor that he could have called the agent. We didn't call the agent. It was -- there was no indication that the agent wouldn't have appeared if the other side had asked for him so that, that question we really don't get to that question in this case and I agree with Mr. Justice Harlan. I think that would be the procedural way that you would get to the shake down --
Justice Bernnan: But do I get you Mr. Terris that in this case, you didn't need this affidavit to get your order.
Bruce J. Terris: That's our first position. That --
Justice Bernnan: Well, I mean what -- and this -- well as I understand it your intermediate position if that's what it is, that your ability to use the affidavit or not as the commissioner decides.
Bruce J. Terris: Well, our first position is we don't need an affidavit at all. The second one, our alternative theory is we do and we have one.
Speaker: Let me ask you another question, [Inaudible]
Bruce J. Terris: Same procedure.
Speaker: [Inaudible]
Bruce J. Terris: That's right. And as --
Speaker: [Inaudible]
Bruce J. Terris: Well, not up till now we haven't had to make any kind of a showing. I think if this Court indicates that a showing is necessary in a fraud case unless it's very careful in it's opinion to --
Speaker: [Inaudible]
Bruce J. Terris: Well, the first -- our first point is that it doesn't have any separate meaning other the second part of the section.
Speaker: [Inaudible]
Bruce J. Terris: That's right Your Honor. That is the issue. Then the second sub-issue of that is what does unnecessary mean and we think Webster makes clear what it means and it doesn't mean when Mr. Segal reads into it, unreasonable. That is not what's in Webster and I assume that, that -- unless there is some gloss put on it by the legislative history that, that meaning should be followed.
Potter Stewart: Within the first three years you don't -- you're not suggesting there is any really serious problem for the government because you -- the statute says that you can summon anybody's books and records for the purpose of ascertaining the correctness of any return.
Bruce J. Terris: That provision of the code applies to after three years Your Honor.
Potter Stewart: Yeah, but you have to prove -- you're forgetting about the Statute of Limitation?
Bruce J. Terris: But the Statute of Limitations doesn't purport to limit that provision. Section 7602 provides -- covers across the board without limitation. Now, the respondents are arguing that implicit in the Statute of Limitations is this limitation. Yet they themselves admit that Section 7605 (b) is not confined. In terms as of course it isn't to just the period after the Statute of Limitations is right.
Potter Stewart: I was simply suggesting that if you're right, if your are right about the period after three years you're certainly right about the period before three years.
Bruce J. Terris: Oh that, there's no doubt about that. If we're wrong about the period after three years, I'm suggesting there may be a problem about the period before three years.
Arthur J. Goldberg: [Inaudible]
Bruce J. Terris: That's right, Your Honor.
Arthur J. Goldberg: [Inaudible]
Bruce J. Terris: I would think that it would have the right to inquire whether this was a burdensome request, if it wasn't I think that -- in other words if the --
Arthur J. Goldberg: [Inaudible]
Bruce J. Terris: Right. Well I'm not -- I don't want to suggest a broad meaning of arbitrary because then I think what we're merely going to come up with is that now arbitrary means at least we're going to be back to the same question.
Arthur J. Goldberg: [Inaudible]
Bruce J. Terris: That's right.
Arthur J. Goldberg: [Inaudible]
Bruce J. Terris: That's right.
Arthur J. Goldberg: [Inaudible]
Bruce J. Terris: That's right.
Arthur J. Goldberg: [Inaudible]
Bruce J. Terris: No. It's quite clear that that general rule doesn't mean that you have to make a showing as respondents' arguments. That's certain, at least that much Oklahoma Press and Morton Salt and the other cases establish that. It's not abuse of process to even be doing a fishing expedition, that's what Morton Salt was. That's well beyond -- well, that's the random sampling I suppose and Morton Salt says an administrative subpoena is essentially the equivalent of a grand jury one. Now, really the only issue is whether 7605(b) cuts across that and changes the rule heretofore -- within the tax field. I think that's the burden of respondents to show that the rule has been changed.
Hugo L. Black: How long has 7605(b) been the law?
Bruce J. Terris: Since 1921, Your Honor.
Hugo L. Black: All of it?
Bruce J. Terris: That's right.
Hugo L. Black: Both parts of it?
Bruce J. Terris: That's right, Your Honor.
Hugo L. Black: Do you rely on the second part at all? I haven't heard you mention it.
Bruce J. Terris: Positively rely affirmative --
Hugo L. Black: You claimed now the secretary has the right to use it.
Bruce J. Terris: We relied in the sense that we think the only restriction on this -- for second examinations is that this kind of statutory notice be given a statutory --
Hugo L. Black: Was it be given?
Bruce J. Terris: It was given and we suggest that other than relevancy, and materiality and the various constitutional objections which are possible, that is all that is necessary. That's right Your Honor. That is the reason we believe we satisfy Section 7605 (b).
Speaker: Well you got a second [Inaudible]
Bruce J. Terris: That's right and that's the only meaning of necessary. It doesn't apply at all to first examinations.
Speaker: [Inaudible]
Bruce J. Terris: That's one of our positions. The second one --
Potter Stewart: Excuse me. If it -- and it doesn't apply to all the first examinations and doesn't apply all the second examinations once you get the certificate.
Bruce J. Terris: Once the notices are given. Our second argument is even if it does apply to first examinations and the second examinations when notice has been given, it means useless or needless which is essentially is relevancy.
Hugo L. Black: I wonder if the legislative history shows during that period since 1921, there has been any effort to change 7605 (b) in any way.
Bruce J. Terris: There's no indication that there has been any desire on anybody's part to change it. No discussion in the reenactments.
Hugo L. Black: Any suggestions in the books, the commentators, the books, text book?
Bruce J. Terris: I don't believe so Your Honor. Now, let me --
Hugo L. Black: How long has the government been using the method of having special examinations with the special attorneys from the treasury department and the Ways and Means Committee and the Finance Committee in connection with these taxes? I recall that certainly over 30 years ago that --
Bruce J. Terris: I think it's been a long time Your Honor.
Hugo L. Black: And they go into them very carefully paragraph by paragraph. It happened in the general revision in 1956, was it?
Bruce J. Terris: 1954 and 1939 and there was no --
Hugo L. Black: This remained unchanged, is it?
Bruce J. Terris: That's right Your Honor. I may say -- let me turn to this business about the change in the government's position. The fact of the matter is the government didn't have a position until very recently. There were only a half dozen cases over 30 years and the US attorneys handled them as they thought best, which meant essentially the District Court thought that so much evidence would be necessary. The US attorney tried to supply that much evidence. Now in the last few years, particularly since the First Circuit Rule came into effect this of course has started a rash of litigation. Immediately then the government sat down and said, "We've got to come up with a position". Obviously, there's going to be a lot of litigation in this subject that position is the one that we're arguing here. That's why we stood on the affidavit in this case, because we want to establish that principle. If we're going to have full trials of these cases then we're in difficulty and I think the difficulty is shown by this case.
Justice Bernnan: Well, I wonder if you're not encouraging it in light of your position in thinking that you have to have even an affidavit.
Bruce J. Terris: Well, Your Honor that isn't our position. That's our secondary position.
Justice Bernnan: I know, but what I'm suggesting is you're encouraging the litigation by -- if you're right that you don't need an affidavit, you don't need anything.
Bruce J. Terris: Yeah.
Justice Bernnan: You're entitled to an order just by going in and asking for it then why do you complicate the matter by coming in with affidavits which then create all the litigation I don't understand?
Bruce J. Terris: Well, Your Honor, I think we'd be here anyway if we could have them supply an affidavit.
Byron R. White: You'd be here all right, but I'm not sure -- I think it's very difficult to maintain the intermediate grounds either you're going one way or the other especially with your --
Bruce J. Terris: Well, I don't --
Byron R. White: Especially with 70 -- when that Paragraph B tells you in plain language, you know on the second examination all you need is a notice.
Bruce J. Terris: Well, I don't see why we can't argue alternatively Your Honor. We would win in this case on either one.
Byron R. White: You can argue any way you want to. I'm just saying it sounds very difficult to maintain the intermediate grounds, that's all.
Hugo L. Black: Well you would have to show the judge, even if you didn't have an affidavit, you'd have to show, wouldn't you, that the secretary had given notice as required by 7605(b).
Bruce J. Terris: Oh, yes. That does not -- there's no doubt about that.
Hugo L. Black: That's what you say --
Bruce J. Terris: That's what we did. That's right.
Speaker: The statute said.
Bruce J. Terris: Now, let me point to the hardship to the Government. I think this case is an excellent example. Here, the Government didn't have to show fraud when this summon was issued. We could have shown 25% under statement of income. Now, what's happened because of the delay from this litigation we can't assess for under statement of income. Now, we have to show fraud. Now, Mr. Segal can say, "Yes we've got this heavier burden. "We didn't have it originally. Well, this is a marvelous opportunity for taxpayers. Before we can really get into an investigation we're blocked at the start with a full trial, it would amount to a miniature trial, an appeal ultimately in this Court and we haven't even gotten a chance to investigate. Now, he says, well all we had to do is make some showing. What's obvious that it wasn't just some showing that was required, because he says that an anonymous letter isn't enough. In addition to that he says, "Well, Mr. Powell would have complied if there been some showing." Well that's a very curious statement, because in a different case involving one of Mr. Klein's enterprises which Mr. Segal cites in his brief, the government served a summons on Mr. Powell, he refused to comply. We went into the District Court, we produced the agent, we produced third party affidavits, we produced documentary evidence, he still didn't comply. The District Court refused to enforce the summons, not on the ground we hadn't made a showing. He said "We have. We had in negative all the other possible explanations of the conduct of Mr. Klein”. Now, these are the kinds of cases we're having and I don't think it takes any great stretch of imagination to see that this is a serious hardship from the Government which interferes with our investigations.
Tom C. Clark: I think Mr. Terris under your practice, affidavit practice, if the taxpayer requested that you produce the agent who made the affidavit, did I understand you to say that you would produce it?
Bruce J. Terris: Well Your Honor if the -- we were talking their about bad faith?
Tom C. Clark: Yes.
Bruce J. Terris: Or --
Tom C. Clark: I mean to raise permission.
Bruce J. Terris: A shake down or some kind of thing of abuse of process.
Tom C. Clark: You filed some papers that raised some issue.
Bruce J. Terris: Well, Your Honor, I only want to hesitate in terms of Mr. Justice Harlan's question. I think its very possible and we -- this is hasn't been -- I don't think that thought -- certainly has been by me and I don't know what the services position would be, I don't know of any case like it, that I think we might stand on the idea that there had to be some showing before this issue could be gone into, but I'm not sure what our position would be Your Honor. There haven't been any cases that I know of. Like the closest one is Ryan in a sense, but he never actually articulated to the District Court this issue. We just sort of threw some evidence in and then stood on it.
Potter Stewart: Well, the Court of Appeals in its opinion, take them if you will, said this of course a Court is always free to ensure and investigate any question of bad faith and yeah as I understand it, you did not quarrel at all?
Bruce J. Terris: Oh, no. We don't -- the business of inquiry into good faith, we definitely accept that. The question is only the procedures. I'm told by the way we would produce the agent.
Justice Bernnan: And when you asked of me earlier Mr. Terris that this agent in this case was available to Mr. Segal?
Bruce J. Terris: That's right. There is no reason to mean he wasn't.
Justice Bernnan: Well, what did you mean by that? I understood you mean, perhaps I got it incorrectly. I understood you to mean that if he wanted the agent, he'd have to produce him as his witness.
Bruce J. Terris: That's right, Your Honor.
Justice Bernnan: That's what you meant?
Bruce J. Terris: Well, we were not going to produce him as our witness. We stood on the affidavit of our case.
Justice Bernnan: You and I going to produce him for cross-examination on the affidavit.
Bruce J. Terris: On our --
Justice Bernnan: That's -- and would have contested an application to do some or did you -- in fact you had?
Bruce J. Terris: There was no application to produce and I'm told that we wouldn't have contested it. That our practice would be to allow him to testifying. Well as his witness.
Justice Bernnan: As his witness?
Bruce J. Terris: Now, but let me be clear --
Justice Bernnan: Not available for cross-examination as yours, is that right?
Bruce J. Terris: Well, we would presume we would then get to cross-examine him like any other witness produced for fraud. But, let me be clear though about this. Our --
Arthur J. Goldberg: [Inaudible]
Bruce J. Terris: Yes. Let me be clear though about this. We would still argue that any testimony he gave on probable cause was unnecessary that we don't have to show probable cause or a reasonable basis to suspect. I want make clear that we wouldn't be giving up our legal position.
Hugo L. Black: I want to ask you just one other thing about regulation, is that what happen? But are they into regulation, if you look to see if --
Bruce J. Terris: Yes, sir. I looked --
Hugo L. Black: [Inaudible]
Bruce J. Terris: I've looked at the regulations and they are general Your Honor. They are specific regulations on reopening cases and on giving the statutory notices under Section 7605(b) and those regulations say, I don't think they are actually regulations or instructions, they state that there has to be suspicion of fraud, indication of a substantial tax liability or some other important administrative reason.
Hugo L. Black: For what?
Bruce J. Terris: For reopening a case.
Hugo L. Black: But there is nothing that's in your regulation that could have misled a taxpayer to believe that you had to do this.
Bruce J. Terris: Oh, no, no there is no -- and I as I say the Forester case and Globe Construction are quite clear than an affidavit is sufficient so he wasn't misled.